CAMPBELL, Judge.
G.S. 7A-289 reads in pertinent part:
“Any child, parent, guardian, custodian or agency who is a party to a proceeding under this Article may appeal from an adjudication or any order of disposition to the Court of Appeals, provided that notice of appeal is given in open court at the time of the hearing or in writing within 10 days after the hearing. ...” (Emphasis supplied.)
The statute is intended to remedy the long-standing practice of indefinite continuations of disposition of juvenile cases. This practice held the juvenile under the constant threat of incarceration and subject to public disdain but did not allow an appeal until his case was recalled for final disposition. This particular case does not fit that fact pattern. Here we have an order dated 10 December 1973 and filed 12 December 1973, reading:
“This matter is continued until January 14, 1974, for disposition and the court counselor is ordered to conduct a home study and report to the court in writing on or before that date.”
This is short and reasonable, and for a specific purpose (to conduct a home study). Where the time lapse between adjudication and order of disposition is short and reasonable and for a specific purpose, we think the appeal should be deferred until the disposition. Otherwise, unnecessary appeals would be encouraged, and the Court would be unnecessarily delayed in disposing of cases.
We hold that on the particular facts of this case, the appeal is premature and is dismissed and that the case is remanded for disposition.
*13Appeal dismissed.
Judges Morris and Vaughn concur.